Citation Nr: 1027444	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a chronic cervical spine disorder to include 
injury residuals.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a chronic low back disorder to include injury 
residuals.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (the 
RO).  

By a decision dated in July 2008, the Board denied the Veteran's 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a chronic cervical spine disorder and a low back 
disorder.  The Veteran appealed the Board's July 2008 decision to 
the Court of Appeals for Veterans Claims (the Court).  In a June 
2009 Order, the Court endorsed a June 2009 Joint Motion for 
Remand (JMR), which vacated the July 2008 Board decision.  The 
Veteran's claims now return to the Board for compliance with the 
instructions in the June 2009 JMR.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran was first scheduled for a Travel Board hearing in 
December 2005.  It was then subsequently rescheduled for February 
2006.  The Veteran's representative then requested a hearing 
postponement.  The request for a new hearing was granted by a 
Veterans Law Judge in March 2006.  The Veteran's representative 
sent a November 2006 statement confirming the Veteran's pending 
hearing request.  The November 2006 statement also conveyed that 
the Veteran had "no firm address" at that time.  Consequently, 
in January 2007, the Board remanded the Veteran's claims for a 
Travel Board hearing to be scheduled.  In February 2007, the 
Veteran's representative cancelled the Veteran's Travel Board 
hearing.  Therefore, the case was returned to the Board, 
resulting in the July 2008 decision denying these claims.

Apparently, in November 2006, the Veteran filed a VA For 20-572 
(Request for Change of Address); however, such was not associated 
with the Veteran's claims file prior to the Board's review.  The 
January 2007 Board remand was sent to the Veteran's former 
address.  As noted in the June 2009 JMR, the Veteran had no 
knowledge of the January 2007 Board remand.  

In the June 2009 JMR, both parties noted that, while the 
Veteran's representative cancelled the Veteran's Travel Board 
hearing request in February 2007, this cancellation took place 
after the due process violation.  

The Court has determined that the Veteran has a right to request 
a hearing before the issuance of a Board decision.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
(West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  
When a hearing is scheduled and the Veteran fails to appear, no 
further request for a hearing will be granted unless good cause 
is shown or a motion to reschedule is received within 15 days.  
38 C.F.R. § 20.702(d); see also Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 
C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  Here, in light 
of the June 2009 JMR and the Veteran's November 2006 Request for 
Change of Address form, which has recently been associated with 
the Veteran's VA claims file, the Board finds that another remand 
is necessary to afford the Veteran an opportunity to present 
testimony at a VA Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the Veteran for a hearing before the Board for 
the issues of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for 
a chronic cervical spine disorder and a low 
back disorder sustained as a passenger in a VA 
vehicle during an accident on July 9, 2003.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


